In a proceeding by the United States, as an alleged creditor of an estate, to compel the administratrix to render and file her account and for a judicial settlement thereof, the administratrix appeals from an order of the Surrogate's Court, Queens County, made May 3, 1963 upon reargument, which adhered to the court’s original decision granting the petition and directing the administratrix to file her account. By her notice of appeal the administratrix seeks also “to bring up for review” *811an alleged “order” of the Surrogate’s Court, dated July 31, 1962, in which the court had “ set this matter down for a hearing.” Order dated May 3, 1963 affirmed, without costs. No opinion. The time of the administratrix to comply with the order appealed from is extended until 30 days after entry of the order hereon. Appeal from “order” of July 31, 1962 dismissed, without costs. The record on appeal contains no such order; and no appeal lies from the former Surrogate’s memorandum dated July 31, 1962, which has been mistakenly described in the notice of appeal as an order. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.